Citation Nr: 1624148	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-35 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as asthma. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from May 2004 to August 2009.  

The Veteran's service records confirm service in Iraq, and that his awards include the Bronze Star Medal and Combat Action Badge.

This matter is on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is of record.  Although he did not testify specifically about his respiratory symptoms at that time, he stated in June 2014 that he did not want a hearing for this specific issue.  Therefore, VA's duty to provide a hearing has been met. 38 C.F.R. § 20.700 (2015). 

This case was most recently before the Board in May 2015, when an increased rating for his service-connected PTSD was granted.  The Veteran's claim for a respiratory disability was remanded for additional development.  The RO most recently issued a March 2016 supplemental statement of the case, and the case is once again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's respiratory disability, claimed as asthma, had its onset in service or is otherwise etiologically related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a respiratory disability, claimed as asthma, was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §  1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran's lungs were evaluated as clinically normal at entrance to service.  The Veteran is therefore presumed to have been in a sound condition, with respect to his respiratory system.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In-service treatment records reflect various respiratory complaints.  In a December 2006 post-deployment health assessment the Veteran reported a chronic cough during his deployment.  He reported exposure to smoke from oil fires, smoke from burning trash or feces, JP8 fuel or other fuels and sand and dust.  

In an April 2007 post-deployment health assessment the Veteran reported difficulty breathing.  He stated that he had been exposed to DEET, environmental pesticides, smoke from burning trash or feces, vehicle or truck exhaust fumes, sand/dust, fuels and environmental pollution.  In addition to difficulty breathing, the Veteran reported a chronic cough during his deployment.  

The Veteran's personnel records confirm his service in an imminent danger pay area, with service in Iraq between December 2005 and December 2006.  

A March 2015 statement from the Veteran's spouse attests that she observed the Veteran wheezing after running as early as 2008/2009 (while the Veteran was in service). 

Shortly following separation from service, the Veteran initiated treatment with the local VA medical center.  At a November 2009 treatment visit, only three months following separation from service, he reported wheezing after running.  See November 4, 2009 VA treatment record.  The Veteran continues to report respiratory issues.  He has been diagnosed with asthma.  His statements have remained consistent throughout the record.  

The Board notes that the Veteran underwent a July 2015 VA examination in which an examiner provided a negative etiological opinion.  The Board has reviewed this opinion if great detail:  The opinion was based, in part, on the fact that the Veteran did not have a confirmed diagnosis of a respiratory disability in service.  However, a confirmed diagnosis in service is simply not needed for the Veteran to prevail in this case.  Many disabilities Veterans suffer from after service begin in service, but the problems may not be "diagnosed" until years after service.  The failure of health care providers in service to diagnose the problem during service can not be used as a foundation to deny the claim (particularly in this case where the Veteran was in combat, making access to health care specialists highly restricted, particularly regarding what may be at the time perhaps minor issues that did not impact the Veteran's ability to perform his combat duties, but nevertheless less clearly existed).  The Veteran clearly cited problems regarding a respiratory issue during his deployment that the Board can not ignore.  Difficulty breathing was cited during service and soon after service. 

It is evident that the VA examiner did not consider the Veteran's in-service complaints of breathing issues and chronic cough, clearly documented in his post-deployment health assessments, when formulating his opinion.  As such, little probative value is accorded to the July 2015 VA examination.  The Veteran additionally underwent an October 2012 VA examination, although an etiological opinion was not provided.

While VA could undertake additional development with respect to his disability (to obtain an addendum etiological opinion), based on the fact that the Veteran reported respiratory issues in service, continued to complain of similar symptomatology shortly after service, and continues to suffer from respiratory issues, the Board will resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  


ORDER

Service connection for a respiratory disability, claimed as asthma, is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


